Citation Nr: 0014009	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from April 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that continued a 30 percent evaluation for the veteran's 
service-connected PTSD.  An April 1999 RO decision granted a 
50 percent evaluation from September 1, 1997, following a 
temporary total evaluation from July 13, 1997.

In an April 1999 statement the veteran requested an increased 
evaluation for his service-connected low back disability.  
This is referred to the RO for its consideration.


FINDINGS OF FACT

1.  By this decision the veteran is granted a 100 percent 
evaluation for PTSD and his claim for a total rating based 
upon individual unemployability due to service-connected 
disabilities is moot.

2.  The veteran's PTSD is manifested by nightmares, 
flashbacks, social isolation, suicidal ideation, lack of 
concentration, guilt, and intrusive thoughts of such a degree 
as to result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  There is no remaining case or controversy over which the 
Board has jurisdiction with respect to the issue of a total 
rating based upon individual unemployability due to service-
connected disabilities.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.101 (1999); Waterhouse v. Principi, 3 Vet. 
App. 473 (1992); Mokal v. Derwinski, 1 Vet. App. 12 (1990).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Total Rating.

By this decision the Board is granting a 100 percent 
schedular evaluation for PTSD.  A claim for a total rating 
based on individual unemployability is moot when a schedular 
100 percent rating is in effect.  See VAOPGCPREC 6-99 (June 
7, 1999).

Since the veteran is being granted a 100 percent schedular 
evaluation herein for his service-connected PTSD, it would 
appear that the issue of a total rating based upon individual 
unemployability is moot.  Therefore, the issue of a total 
rating based upon individual unemployability due to service-
connected disabilities has become moot for lack of an actual 
case or controversy since even a favorable decision with 
respect to this issue would not result in additional benefit 
for the veteran.  Therefore the issue of entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities is dismissed as moot.  See 
Waterhouse and Mokal.

II.  PTSD.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

38 C.F.R. Part 4, Diagnostic Code 9411 of the Rating 
Schedule, provides that occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory, (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent evaluation.  Occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Total occupational and social impairment due to 
such symptoms as:  Gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation.

The report of an October 1997 VA psychiatric examination 
reflects that the veteran reported total social isolation 
indicating that he had very few friends and would never leave 
the house unless forced to.  Ongoing outpatient treatment as 
well as hospitalizations were noted.  The veteran indicated 
that he had flashbacks, recurrent nightmares, intrusive 
recollection of events, and indicated that he was detached 
and estranged from others.  He had a restricted range of 
affect, being unable to have a normal love feeling for his 
family.  He had a sense of short future and persisting 
symptoms of increased arousal.  He had difficulty falling and 
staying asleep and had irritability and outbursts of anger.  
The veteran continued to have intermittent suicidal thoughts.  
He was able to maintain minimal personal hygiene and was 
alert, attentive, and well-oriented.  He had mild short-term 
memory loss.  There was significant sleep impairment, with 
inability to participate in daytime activities thereafter.  
The diagnoses included PTSD of marked severity, major 
depression, alcoholism currently in remission, and 
polysubstance abuse.  The veteran's Global Assessment of 
Functioning (GAF) was indicated to be 31.

The veteran participated in a period of VA residential 
treatment from April to August 1998 with a primary diagnosis 
of PTSD.  The diagnoses also included alcohol and opiate 
dependency, continuous, and cannabis abuse.  While the 
discharge summary reflects that the GAF was 75, the report of 
an August 1998 examination, during that hospitalization, 
reflect diagnoses of PTSD and alcohol and substance abuse and 
a GAF of 40 as well as a GAF of 40 for the prior year.  A VA 
hospital discharge summary dated in October 1998 also 
indicates a GAF of 40.

The report of a February 1999 VA psychiatric examination 
reflects that the veteran continued to have suicidal 
thoughts.  His speech was very rapid under pressure and 
obviously anxious.  He was oriented.  His memory was intact 
but he had poor concentration.  He continued to have 
nightmares, flashbacks, and intrusive thoughts.  He was 
obviously quite disturbed emotionally and unable to focus on 
the subject.  He tended to withdraw from people.  The 
diagnoses included PTSD and it was indicated that the veteran 
experienced serious impairment with difficulty functioning in 
daily life due to problems including psychological problems.  
It was further indicated that the veteran was preoccupied 
with nightmares, flashbacks and intrusive thoughts.  The GAF 
was indicated to be 30.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DMS-IV), indicates that a GAF score of 21 to 30 
reflects that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas, e.g., no job, home, or friends.  A GAF of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas such as work, e.g., 
unable to work.

The veteran's nightmares and flashbacks equate to persistent 
delusions or hallucinations and his anger outbursts and 
social isolation is grossly inappropriate behavior.  His 
suicidal ideation reflects persistent danger of hurting 
himself and while the veteran is able to maintain minimal 
hygiene and remain oriented, with only some memory loss 
noted, he has not been employed for some time nor has he 
interacted on a social level outside of his own immediate 
family to any degree.  With consideration of his daily 
nightmares and flashbacks, social isolation, suicidal 
ideation, lack of concentration, and intrusive thoughts the 
Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's PTSD has resulted in 
total occupational and social impairment.  In resolving all 
doubt in the veteran's behalf, a 100 percent schedular 
evaluation for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.30, Diagnostic Code 9411.


ORDER

The claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities is dismissed.

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

